--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of December 20, 2013 (this
“Agreement”), is entered into among LINCOLN EDUCATIONAL SERVICES CORPORATION, a
New Jersey corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of April 5, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.                  Estoppel, Acknowledgement and Reaffirmation.  The Loan
Parties hereby acknowledge and agree that, as of December 19, 2013, the
aggregate outstanding principal amount of the Revolving Loans was $0; and the
L/C Obligations were $5,312,625, each of which amounts constitutes a valid and
subsisting obligation of the Loan Parties to the Lenders that is not subject to
any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind.  The Loan Parties hereby acknowledge the Loan Parties’ obligations under
the respective Loan Documents to which they are party, reaffirm that each of the
liens and security interests created and granted in or pursuant to the
Collateral Documents is valid and subsisting and agree that this Agreement shall
in no manner impair or otherwise adversely affect such obligations, liens or
security interests, except as explicitly set forth herein.


2.                  Amendments.


(a)               The following definitions appearing in Section 1.01 of the
Credit Agreement are hereby amended to read as follows:


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):
 
Pricing
Tier
Consolidated
Leverage Ratio
 
Commitment
Fee
Eurodollar Rate Loans
and Letter of Credit Fees
Base Rate Loans
1
> 6.00 to 1.0
1.00%
6.00%
5.00%
2
< 6.00 to 1.0 but > 5.00 to 1.0
0.85%
5.50%
4.50%
3
< 5.00 to 1.0 but > 4.00 to 1.0
0.70%
5.00%
4.00%
4
< 4.00 to 1.0 but > 3.00 to 1.0
0.55%
4.50%
3.50%
5
< 3.00 to 1.0 but > 2.00 to 1.0
0.40%
4.00%
3.00%
6
< 2.00 to 1.0
0.35%
3.50%
2.50%

--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to
be delivered pursuant to Section 7.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate.  The Applicable Rate in effect from December 20, 2013 through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(a) for the fiscal quarter
ending December 31, 2013 shall be determined based upon Pricing Tier 3.


“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.14 or any of the other
Collateral Documents.


“Consolidated Adjusted EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated EBITDA for such period plus (b) rent and lease expense for such
period minus (c) Consolidated Maintenance Capital Expenditures made during such
period minus (d) income taxes paid in cash during such period plus (e) income
tax refunds received in cash during such period.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) the amount of depreciation and amortization expense for
such period, (iv) other non-cash charges for such period (excluding any
write-down of current assets and any such non-cash charges to the extent that
such charge represents an accrual of or reserve for a future cash payment), (v)
non-cash stock-based compensation expense for such period and (vi) cash charges
related to the closure of the Borrower’s Schools located in the States of Ohio
and Kentucky that were incurred during fiscal year 2013 in an aggregate amount
not to exceed $11,500,000, minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) non-cash income or gains for such
period and (ii) tax benefits, refunds or credits for such period. 
Notwithstanding anything to the contrary contained herein, (1) with respect to
the fiscal quarter ending December 31, 2013, Consolidated EBITDA shall exclude
that portion thereof attributable to the Borrower’s schools located in Ohio and
Kentucky that were closed during fiscal year 2013 and (2) Consolidated EBITDA
shall be deemed to be:  (A) for the fiscal quarter ended March 31, 2013,
$1,294,000, (B) for the fiscal quarter ended June 30, 2013, $1,138,000 and (C)
for the fiscal quarter ended September 30, 2013, $6,659,000.
2

--------------------------------------------------------------------------------

“Eurodollar Base Rate” means:


(a)                for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate or
the successor thereto if the British Bankers Association is no longer making a
LIBOR rate available (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and


(b)                for any interest calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.


“Excluded Property” means, with respect to any Loan Party, (a) any owned real
property located outside of the United States, any leased real property and, if
so agreed in writing by the Administrative Agent in its sole discretion, other
owned real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) unless
requested by the Administrative Agent or the Required Lenders, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) the Equity Interests of any direct Foreign Subsidiary of
any Loan Party to the extent not required to be pledged to secure the
Obligations pursuant to Section 7.14(a), (e) any property which, subject to the
terms of Section 8.09, is subject to a Lien of the type described in Section
8.01(d) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such property and (f) funds received from Federal student
financial aid programs under Title IV Programs and held pursuant to 34 C.F.R.
668.163 or otherwise in trust pursuant to Section 34 C.F.R. 666.161.


“Permitted Acquisition” means an Acquisition approved in writing by the Required
Lenders.


“Swing Line Sublimit” means $0.


(b)              The following definitions are hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order to read as follows:


“Mortgaged Property” means any real property that is, or is otherwise required
by this Agreement to become, subject to a Mortgage.
3

--------------------------------------------------------------------------------

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests of any Loan Party in
any real property.


“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any real property:


(a)            a fully executed and notarized Mortgage encumbering the fee
interest of such Loan Party in such real property;


(b)            if requested by the Administrative Agent in its sole discretion,
maps or plats of an as-built survey of the sites of such real property certified
to the Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed;


(c)            ALTA mortgagee title insurance policies issued by a title
insurance company acceptable to the Administrative Agent with respect to such
real property, assuring the Administrative Agent that the Mortgage covering such
real property creates a valid and enforceable first priority mortgage lien on
such real property, free and clear of all defects and encumbrances except
Permitted Liens, which title insurance policies shall otherwise be in form and
substance satisfactory to the Administrative Agent and shall include such
endorsements as are requested by the Administrative Agent;


(d)            evidence as to (i) whether such real property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (ii) if such real property is
a Flood Hazard Property, (A) whether the community in which such real property
is located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of insurance policies or certificates of
insurance of the Borrower and its Subsidiaries evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent and
its successors and/or assigns as sole loss payee on behalf of the Lenders;


(e)            if requested by the Administrative Agent in its sole discretion,
an environmental assessment report, as to such real property, in form and
substance and from professional firms reasonably acceptable to the
Administrative Agent;


(f)            if requested by the Administrative Agent in its sole discretion,
evidence reasonably satisfactory to the Administrative Agent that such real
property, and the uses of such real property, are in compliance in all material
respects with all applicable zoning Laws (the evidence submitted as to which
should include the zoning designation made for such real property, the permitted
uses of such real property under such zoning designation and, if available,
zoning requirements as to parking, lot size, ingress, egress and building
setbacks);
4

--------------------------------------------------------------------------------

(g)            if requested by the Administrative Agent in its sole discretion,
satisfactory evidence as to the valuation of such real property from a third
party source reasonably acceptable to the Administrative Agent; and


(h)            if requested by the Administrative Agent in its sole discretion,
an opinion of legal counsel to the Loan Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent.


(c)                Section 2.01(b) of the Credit Agreement is hereby amended to
read as follows:


(b)                [Reserved.]


(d)                Section 2.05(b)(ii) of the Credit Agreement is hereby amended
to read as follows:


(ii)               Dispositions and Involuntary Dispositions.  The Borrower
shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to 100% of the Net Cash Proceeds
received by any Loan Party or any Subsidiary from all Dispositions (other than
(A) Dispositions of Mortgaged Properties and (B) Permitted Transfers) and
Involuntary Dispositions to the extent such Net Cash Proceeds are not reinvested
in assets (excluding current assets as classified by GAAP) that are useful in
the business of the Borrower and its Subsidiaries within ninety (90) days of the
date of such Disposition or Involuntary Disposition.  The Borrower shall
immediately prepay the Loans as hereafter provided in an aggregate amount equal
to (1) 100% of the Net Cash Proceeds received by any Loan Party or any
Subsidiary from all Dispositions of Mortgaged Properties (other than the
Mortgaged Property located at 1760 Mapleton Avenue, Suffield, CT) and (2) 100%
of the first $4,000,000 of Net Cash Proceeds and 50% of the Net Cash Proceeds in
excess of $4,000,000 received by any Loan Party or any Subsidiary from the
Disposition of the Mortgaged Property located at 1760 Mapleton Avenue, Suffield,
CT.


(e)                Section 2.05(b)(iv) of the Credit Agreement is hereby amended
to read as follows:


(iv)            Application of Mandatory Prepayments.  All amounts required to
be paid pursuant to this Section 2.05(b) shall be applied as follows: first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, except in the case of Net Cash Proceeds
received from Dispositions of Mortgaged Properties which shall not be required
to be applied pursuant to this clause third unless otherwise required by Section
2.06, to Cash Collateralize the remaining L/C Obligations with the Minimum
Collateral Amount (such prepayments and Cash Collateralization shall be without
a corresponding reduction in the Aggregate Revolving Commitments, except in
respect of Dispositions of Mortgaged Properties which shall require a reduction
in the Aggregate Revolving Commitments as provided by Section 2.06).  Within the
parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurodollar Rate Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.05(b) shall be
subject to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.
5

--------------------------------------------------------------------------------

(f)                 Section 2.05(b) of the Credit Agreement is hereby amended by
adding the following new clause (v) to such Section:


(v)               If at any time after the earlier of (1) the date that the
Aggregate Revolving Commitments have been reduced to at least $40,000,000 and
(2) January 16, 2014, the aggregate amount of cash and Cash Equivalents held or
controlled by the Loan Parties exceeds $15,000,000 for a period of longer than
two (2) consecutive Business Days, the Borrower shall on the next Business Day
prepay the Loans, without a corresponding reduction to the Aggregate Revolving
Commitments, in the amount necessary to (A) eliminate such excess or (B) reduce
the outstanding principal balance of Loans to $0, whichever amount is less.


(g)               The following new paragraph is added to the end of Section
2.06 of the Credit Agreement to read as follows:


The Aggregate Revolving Commitments shall automatically and permanently be
reduced to $40,000,000 on January 16, 2014.  In addition, upon the Disposition
of any Mortgaged Property and unless otherwise agreed in writing by the Required
Lenders, the Aggregate Revolving Commitments shall automatically and permanently
be reduced by an amount equal to the Net Cash Proceeds from such Disposition;
provided that if as a result of such reduction the L/C Obligations would exceed
the Aggregate Revolving Commitments, the Borrower shall immediately Cash
Collateralize the L/C Obligations in an amount necessary to eliminate such
excess with the Minimum Collateral Amount.


(h)                Section 5.02 of the Credit Agreement is hereby amended by
adding the following new clause (d) to such Section:


(d)              With respect to any Credit Extension to be made after January
16, 2014, immediately after giving effect to the requested Credit Extension
(excluding L/C Credit Extensions, provided that the balance of the Revolving
Credit Loans is $0.00), the aggregate amount of cash and Cash Equivalents of the
Loan Parties shall not exceed $10,000,000.


(i)                 The following new sentence is added to the end of Section
6.10 of the Credit Agreement to read as follows:


Each Loan Party maintain, if available, fully paid flood hazard insurance on all
real property that is located in a special flood hazard area and that
constitutes Collateral, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent.


(j)                  Section 7.07 of the Credit Agreement is hereby amended by
adding the following new subsection (c) to such Section:


(c)               Without limiting the foregoing, (i) maintain, if available,
fully paid flood hazard insurance on all real property that is located in a
special flood hazard area and that constitutes Collateral, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 or
as otherwise required by the Administrative Agent, (ii) furnish to the
Administrative Agent evidence of the renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.
6

--------------------------------------------------------------------------------

(k)                Section 7.14(b) of the Credit Agreement is hereby amended to
read as follows:


(b)               Other Property.  (i) Cause all owned and leased property
(other than Excluded Property) of each Loan Party to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations pursuant to the terms and conditions of the Collateral
Documents, subject in any case to Permitted Liens and (ii) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC‑1 financing
statements, landlord’s waivers, certified resolutions and other organizational
and authorizing documents of such Person, Real Estate Security Documents and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder), all in form, content and scope reasonably satisfactory to the
Administrative Agent.  Notwithstanding the foregoing, to the extent not
constituting Excluded Property, the Loan Parties shall have until February 21,
2014 (or such later date as agreed by the Administrative Agent in its sole
discretion) to deliver Real Estate Security Documents with respect to the owned
real properties identified on Schedule 6.20(a) and the real property located in
Nashville, Tennessee.


(l)                A new Section 7.15 is hereby added to the Credit Agreement,
immediately following Section 7.14 of the Credit Agreement, to read as follows:


7.15            Cash Collateralized Borrowings.


Until January 16, 2014, the proceeds of all Borrowings made on and after
December 20, 2013 shall be maintained on deposit at Bank of America, subject to
the control of the Administrative Agent.


(m)               Section 8.02(i) of the Credit Agreement is hereby amended to
read as follows:


(i)                 other Investments in addition to those otherwise permitted
by this Section 8.02 (but excluding Acquisitions) in an amount not to exceed
$10,000,000 in the aggregate at any one time outstanding.


(n)              Section 8.06(e) of the Credit Agreement is hereby amended to
read as follows:


(e)                the Borrower may make other Restricted Payments so long as
(i) no Default exists immediately prior and after giving effect thereto, (ii)
except in the case of the payment of quarterly dividends on or prior to December
31, 2014, after giving effect to such Restricted Payments on a Pro Forma Basis,
the Consolidated Leverage Ratio is less than 1.00 to 1.0, (iii) for a Restricted
Payment which is a stock repurchase, if Consolidated EBITDA for the twelve
months ending on the last day of the most recently reported fiscal quarter does
not exceed $60,000,000, the Borrower may only make stock repurchases if, after
giving effect to such stock repurchase, the aggregate amount of all stock
repurchases made by the Borrower during the current fiscal quarter and the
immediately preceding four fiscal quarters does not exceed $15,000,000 and (iv)
with respect to any Restricted Payments in the form of cash dividends, neither
the amount of such dividends per share nor the frequency of payment thereof
shall be increased without the prior written consent of the Required Lenders.


(o)                Sections 8.11(a), (b), (c) and (d) of the Credit Agreement
are hereby amended to read as follows:
7

--------------------------------------------------------------------------------

(a)             Consolidated Adjusted Net Worth.  Permit Consolidated Adjusted
Net Worth at any time on or after December 31, 2013 to be less than the sum of
$115,000,000, increased on a cumulative basis as of the end of each fiscal
quarter of the Borrower, commencing with the fiscal quarter ending March 31,
2014 by an amount equal to 50% of Consolidated Net Income (to the extent
positive) for the fiscal quarter then ended plus 100% of the amount of all
issuances of Equity Interests after December 31, 2013 that increase consolidated
shareholders’ equity.


(b)            Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower set forth below to be
greater than the ratio corresponding to such fiscal quarter:


Calendar
Year
March 31
June 30
September 30
December 31
2013
2.25 to 1.0
2.25 to 1.0
2.25 to 1.0
4.75 to 1.0
2014
3.85 to 1.0
10.00 to 1.0
9.85 to 1.0
2.50 to 1.0
thereafter
2.50 to 1.0
N/A
N/A
N/A



(c)             Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower set forth below to be less than the ratio corresponding to such
fiscal quarter:


Calendar
Year
March 31
June 30
September 30
December 31
2013
1.15 to 1.0
1.15 to 1.0
1.15 to 1.0
1.05 to 1.0
2014
1.05 to 1.0
0.80 to 1.0
0.70 to 1.0
1.15 to 1.0
thereafter
1.15 to 1.0
N/A
N/A
N/A



(d)            Minimum Financial Responsibility Composite Score.  Permit the
Financial Responsibility Composite Score to be less than (i) 1.0 as of the last
day of the fiscal year of the Borrower ending December 31, 2013 and (b) 1.5 as
of the last day of each fiscal year of the Borrower thereafter.


(p)            Section 8.15 of the Credit Agreement is hereby amended to read as
follows:


8.15            Capital Expenditures.


Permit Consolidated Capital Expenditures to exceed (i) $8,000,000 for the fiscal
year of the Borrower ending December 31, 2013 and (ii) $13,000,000 for each
fiscal year of the Borrower ending thereafter.


(q)                Exhibit 7.02 of the Credit Agreement is hereby amended in its
entirety in the form of Exhibit 7.02 attached hereto.


3.                  Effectiveness; Conditions Precedent.  This Agreement shall
be effective when all of the conditions set forth in this Section 3 shall have
been satisfied:


(a)               receipt by the Administrative Agent of copies of this
Agreement duly executed by the Borrower, the Guarantors and the Required
Lenders;
8

--------------------------------------------------------------------------------

(b)                receipt by the Administrative Agent of favorable opinions of
legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the date hereof, and in form, content and scope
reasonably satisfactory to the Administrative Agent;


(c)                receipt by the Administrative Agent of the following, in form
and substance reasonably satisfactory to the Administrative Agent:


(i)             such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement; and


(ii)            such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation;


(d)                receipt by the Administrative Agent, for the account of each
Lender executing this Agreement, a fee in an amount equal to 0.50% of such
Lender's Revolving Commitment (assuming for purposes of calculating such fees
that the Revolving Commitments of the Lenders have been reduced on a pro rata
basis based on the scheduled reduction of the Aggregate Revolving Commitments to
$40,000,000 on January 16, 2014); and


(e)                receipt by the Administrative Agent of all other agreed fees.


4.                  Expenses.  The Loan Parties agree to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent incurred in connection with the preparation, execution and
delivery of this Agreement, including without limitation the reasonable fees and
expenses of Moore & Van Allen PLLC.


5.                 Ratification of Credit Agreement.  Each Loan Party
acknowledges and consents to the terms set forth herein and agrees that this
Agreement does not impair, reduce or limit any of its obligations under the Loan
Documents, as amended hereby.  This Agreement is a Loan Document.  Except as
expressly modified and amended in this Agreement, all of the terms, provisions
and conditions of the Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.  Each Loan
Party acknowledges and affirms all of its obligations under the Loan Documents.


6.                   Authority/Enforceability.  Each Loan Party represents and
warrants as follows:


(a)                It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.


(b)              This Agreement has been duly executed and delivered by such
Loan Party and constitutes its legal, valid and binding obligations, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.


(c)                No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by such Loan Party of this Agreement.
9

--------------------------------------------------------------------------------

(d)              The execution and delivery of this Agreement does not (i)
contravene the terms of its Organization Documents or (ii) violate any Law.


7.                  Representations and Warranties of the Loan Parties.  Each
Loan Party represents and warrants to the Lenders that after giving effect to
this Agreement (a) the representations and warranties set forth in Article VI of
the Credit Agreement are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as written) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as written) as of such earlier date, (b) no event has
occurred and is continuing which constitutes a Default and (c) the Obligations
are not reduced or modified by this Agreement and are not subject to any
offsets, defenses or counterclaims.


8.                   Counterparts/Facsimile.  This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument. 
Delivery of executed counterparts of this Agreement by facsimile or other secure
electronic format (.pdf) shall be effective as an original.


9.                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


10.               Successors and Assigns.   This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


10.               Headings.  The headings of the sections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.


11.               Severability.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


12.                Release.  In consideration of the Administrative Agent’s and
the Lenders’ willingness to enter into this Agreement, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Agreement, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which each of the Loan Parties may have or claim to have against any
of the Lender Group.
10

--------------------------------------------------------------------------------

13.               No Actions, Claim.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under this Agreement on or
prior to the date hereof.


[signature pages follow]
11

--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
LINCOLN EDUCATIONAL SERVICES CORPORATION,
 
a New Jersey corporation
 
 
 
 
 
 
By: 
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:   CFO
 
 
 
 
 
GUARANTORS:
LINCOLN TECHNICAL INSTITUTE, INC.,
 
a New Jersey corporation
 
 
 
 
 
By:
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 
 
 
 
 
NEW ENGLAND ACQUISITION, LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 
 
 
 
 
SOUTHWESTERN ACQUISITION, L.L.C.,
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 
 
 
 
 
NASHVILLE ACQUISITION, L.L.C.,
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 
 
 
 
 
EUPHORIA ACQUISITION, LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 

LINCOLN EDUCATIONAL SERVICES CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.,
 
a Florida corporation
 
 
 
 
 
By: 
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 
 
 
 
 
LCT ACQUISITION, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 
 
 
 
 
NN ACQUISITION, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 
 
 
 
 
LTI HOLDINGS, LLC,
 
 
a Colorado limited liability company
 
 
 
 
 
By:
/s/ Cesar Ribeiro
 
 
Name: Cesar Ribeiro
 
 
Title:    Treasurer
 

 
LINCOLN EDUCATIONAL SERVICES CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT


--------------------------------------------------------------------------------

ADMINISTRATIVE
 
 
 
AGENT:
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
 
By: 
/s/ Roberto Salazar
 
 
Name: Roberto Salazar
 
 
Title:   Vice President
 

 
LINCOLN EDUCATIONAL SERVICES CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT


--------------------------------------------------------------------------------

LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
By: 
/s/Jonathan M. Phillips
 
Name: Jonathan M. Phillips
 
Title:   Senior Vice President
 
 
 
BARCLAYS BANK PLC,
 
as a Lender
 
 
 
 
By:
/s/Alicia Borys
 
Name: Alicia Borys
 
Title:   Vice President
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
By:
/s/Doreen M. Fritz
 
Name: Doreen M. Fritz
 
Title:   Vice President
 
 
 
BMO HARRIS FINANCING, INC.,
 
as a Lender
 
 
 
By:
 
 
Name:
 
Title:

 
LINCOLN EDUCATIONAL SERVICES CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

Exhibit 7.02


FORM OF COMPLIANCE CERTIFICATE


For the fiscal quarter ended _________________, 20___.


I, ______________________, [Title] of LINCOLN EDUCATIONAL SERVICES CORPORATION,
a New Jersey corporation (the "Borrower") hereby certify that, to the best of my
knowledge and belief, with respect to that certain Credit Agreement dated as of
April 5, 2012 (as amended, modified, restated or supplemented from time to time,
the "Credit Agreement"; all of the defined terms in the Credit Agreement are
incorporated herein by reference) among the Borrower, the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent:



(a) The company-prepared financial statements which accompany this certificate
are true and correct in all material respects and have been prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from normal year-end audit adjustments.




(b) [select the applicable provision:]



[Since ___________ (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred under the Credit
Agreement.]


[or:]


[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status, and a description of the action, if any, taken by the Borrower or
any Subsidiary to remedy the same.]


Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 8.11 of the
Credit Agreement and Section 8.15 of the Credit Agreement as of the end of the
fiscal period referred to above.


This ______ day of ___________, 20__.


 
LINCOLN EDUCATIONAL SERVICES CORPORATION,
 
a New Jersey corporation
 
 
 
 
By: 
 
 
Name:
 
Title:

 

--------------------------------------------------------------------------------

Computation of Financial Covenants
For the Fiscal Quarter/Fiscal Year ended ______________, 20____
 
1.
Consolidated Adjusted Net Worth
 
 
 
Consolidated Adjusted Net Worth
 
 
 
 
(a)
consolidated shareholders' equity of the Borrower and its Subsidiaries as of
such date:
$____________
 
 
 
(b)
to the extent reducing consolidated shareholders’ equity, non-cash impairment
charges for goodwill and other intangible assets as of such date:
$____________
 
 
 
 
 
 
 
(c)
outstanding student loan commitments of the Borrower and its Subsidiaries as of
such date:
$____________
 
 
 
(d)
Consolidated Adjusted Net Worth:
[1.(a) + 1.(b) – 1.(c)]
$____________
 
 
 
Minimum permitted: See Section 8.11(a) of the Credit Agreement
 
2.
Consolidated Leverage Ratio
 
 
(a)
Consolidated Funded Indebtedness (as of such date)
 
 
 
 
(i)
all obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments:
$____________
 
 
 
(ii)
all Purchase Money Indebtedness:
$____________
 
 
 
(iii)
the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers' acceptances, bank guaranties, surety bonds and
similar instruments:
$____________
 
 
 
(iv)
all obligations in respect of the deferred purchase price of property or
services (other than (i) contingent obligations not yet due and payable to pay
the earn out portion of the purchase price for Permitted Acquisitions and not
required to be reflected as liabilities on the balance sheet and (ii) trade
accounts payable in the ordinary course of business)
$____________
 
 
 
(v)
all Attributable Indebtedness:
$____________

 

--------------------------------------------------------------------------------

 
 
(vi)
all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends:
$____________
 
 
 
 
 
 
 
(vii)
all Guarantees with respect to Indebtedness of the types specified in clauses
(i) through (vi) above of Persons other than the Borrower or any Subsidiary:
$____________
 
 
 
(viii)
all Indebtedness of the types referred to in clauses (i) through (vii) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Loan Party or such
Subsidiary:
$____________
 
 
 
(ix)
Consolidated Funded Indebtedness:
[2.(a)(i) + 2.(a)(ii) + 2.(a)(iii) + 2.(a)(iv) + 2.(a)(v) + 2.(a)(vi) +
2.(a)(vii) + 2.(a)(viii)]
$____________
 
 
(b)
Consolidated EBITDA (for the most recently completed four fiscal quarters)
 
 
 
 
(i)
Consolidated Net Income for such period:
$____________
 
 
 
 
(the following (ii) – (vii), to the extent deducted in calculating such
Consolidated Net Income):
 
 
 
 
 
 
 
 
(ii)
Consolidated Interest Charges for such period:
$____________
 
 
 
(iii)
the provision for federal, state, local and foreign income taxes payable for
such period:
$____________
 
 
 
(iv)
the amount of depreciation and amortization expense for such period:
$____________
 
 
 
(v)
other non-cash charges for such period (excluding any write-down of current
assets and any such non-cash charges to the extent that such charge represents
an accrual of or reserve for a future cash payment):
$____________
 
 
 
 
 
 
 
(vi)
non-cash stock-based compensation expense for such period:
$____________
 
 
 
(vii)
cash charges related to the closure of the Borrower’s Schools located in the
States of Ohio and Kentucky (in an aggregate amount not to exceed $11,500,000
during the term of the Credit Agreement)
$____________

 

--------------------------------------------------------------------------------

 
 
(viii)
to the extent included in calculating such Consolidated Net Income, non-cash
income or gains for such period:
$____________
 
 
 
 
 
 
 
(ix)
to the extent included in calculating such Consolidated Net Income, tax
benefits, refunds or credits for such period
$____________
 
 
 
 
 
 
 
(x)
the portion of Consolidated EBITDA attributable to the Borrower’s schools
located in Ohio and Kentucky that were closed during fiscal year 2013:
$____________
 
 
 
(xi)
Consolidated EBITDA:
[2.(b)(i) + 2.(b)(ii) + 2.(b)(iii) + 2.(b)(iv) + 2.(b)(v) + 2.(b)(vi) +
2.(b)(vii) – 2.(b)(viii) – 2.(b)(ix) – 2.(b)(x)]
$____________
   
(c)
Consolidated Leverage Ratio
[2.(a)(ix) / 2.(b)(xi)]
________ to 1.0
 
Maximum permitted: See Section 8.11(b) of the Credit Agreement.
 
3.
Consolidated Fixed Charge Coverage Ratio
   
(a)
Consolidated Adjusted EBITDAR (for the most recently completed four fiscal
quarters)
 
 
 
(i)
Consolidated EBITDA (See Line 2.(b)(xi) above):
$____________
 
 
 
(ii)
rent and lease expense for such period:
$____________
 
 
 
(iii)
Consolidated Maintenance Capital Expenditures made during such period (to equal
the lesser of (x) 3.5% of consolidated revenues for such period and (y)
Consolidated Capital Expenditures for such period):
$____________
 
 
 
 
 
 
 
(iv)
income taxes paid in cash during such period:
$____________
 
 
 
 
 
 
 
(v)
income tax refunds received in cash during such period
$____________
 
 
 
(vi)
Consolidated Adjusted EBITDAR:
[3.(a)(i) + 3.(a)(ii) –  3.(a)(iii) – 3.(a)(iv) + 3.(a)(v)]
$____________
 
 
(b)
Consolidated Fixed Charges (for the most recently completed four fiscal
quarters)
 
 
 
 
(i)
the cash portion of Consolidated Interest Charges for such period:
$____________
 
 
 
(ii)
rent and lease expense for such period:
$____________
 
 
 
(iii)
Consolidated Scheduled Funded Debt Payments for such period:
$____________
 
 
 
 
 
 
 
(iv)
Consolidated Fixed Charges:
[3.(b)(i) + 3.(b)(ii) + 3.(b)(iii)]
$____________

 

--------------------------------------------------------------------------------

 
(c)
 
Consolidated Fixed Charge Coverage Ratio
[3.(a)(vi) / 3.(b)(iv)]
________ to 1.0
 
Minimum permitted: See Section 8.11(c) of the Credit Agreement.
 
4.
Minimum Financial Responsibility Composite Score
 
 
 
Financial Responsibility Composite Score:
                           
 
Minimum permitted: 1.51
 
5.
Cohort Default Rate
 
 
 
Cohort Default Rate:
____________%
 
Maximum permitted: See Section 8.11(e) of the Credit Agreement
 
6.
Consolidated Capital Expenditures
 
 
 
Consolidated Capital Expenditures
 
 
 
 
(a)
all consolidated capital expenditures for such period:
$____________
 
 
 
(b)
expenditures to the extent made with the proceeds of any Involuntary Disposition
used to purchase property that is useful in the business of the Borrower and its
Subsidiaries for such period:
 
$____________
 
 
 
(c)
Consolidated Capital Expenditures:
[6.(a) – 6.(b)]
 
$____________
 
 
Maximum permitted: _______________2

 
 

--------------------------------------------------------------------------------

1 Minimum requirement for 2013 is 1.0
2 (i) $8,000,000 for the fiscal year 2013 and (ii) $13,000,000 for each fiscal
year thereafter
 
 

--------------------------------------------------------------------------------